 In the Matter of GENERAL ELECTRIC COMPANY, EMPLOYERandLODGE729 AND LODGE 162, AFFILIATED WITH DISTRICT 34, INTERNATIONALASSOCIATION OF MACHINISTS, PETITIONERIn the Matter of GENERAL ELECTRIC COMPANY, EMPLOYERandLODGE162, AFFILIATED WITH DISTRICT 34, INTERNATIONAL ASSOCIATION OFMACHINISTS, PETITIONERIn the Matter of GENERAL ELECTRIC COMPANY, EMPLOYERandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT, AND AGRICUL-TURAL IMPLEMENT `YORKERS OF AMERICA, CIO, PETITIONERIII the Matter Of GENERAL ELECTRIC COMPANY, EMPLOYERandIN-TERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WARE-TTOUSEMEN AND HELPERS OF AMERICA, LOCAL 100, AFL, PETITIONERCases Nos. 9-RC-470, 9-RC-471, 9-RC-488, and 9-RC-509,respectively.-Decided September 30, 1949DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed, a hearing in these consolidated matters 1was held before Harold V. Carey, hearing officer. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National. Labor Relations Act.2.The labor organizations, involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.IBy order of the Regional Director issued May 25. 1949, Cases Nos. 9-RC-470,9-RC-471,9--RC-48S.and 9-RC-509 were consolidated.86 N. L. R. B., No. 43.327 328DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The appropriate units :The positions of the partiesLodge 729 and Lodge 162, Affiliated with District 94; InternationalAssociation ofMachinists, jointly seek a unit of all tool, die, jig, fix-ture, and/or gouge makers, and machinists working in and out ofthe toolroom, including their helpers and apprentices, but excludingguards, watchmen, all supervisors, and all other employees.Lodge162 also.separately seeks a unit of all mechanics, including weldersand auto mechanics, their helpers and apprentices in the maintenancedepartment, but excluding watchmen, guards, all supervisors and allother employees.InternationalUnion, United Automobile, Air-craft and Agricultural Implement Workers of America CIO, seeksto represent all production and maintenance employees employed bythe Employer at its plant at Lockland, Ohio, excluding clericalworkers, guards, professional employees, and all supervisors. Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local 100, AFL, hereinafter called the Teamsters,seeks to represent it unit consisting of all truck drivers, helpers, andchauffeurs, excluding supervisors, professional Employees, guards,.and all other employees.The Employer opposes the units requested and would consider asappropriate a unit of all hourly paid employees, excluding guards,professional employees, and supervisors.z It urges that a toolroomunit is inappropriate because the type of work performed is an integralpropriate because their work.is closely connected with and necessaryto the continued operation of the assembly line; that the chauffeursare salaried employees with different working hours who are employedin a confidential capacity and therefore may not be included in anyunit; and that the one truck driver may not -alone constitute an ap-propriate unit.The operations 61 the EmployerThe Employer's Lockland Division of the Aircraft Gas TurbineDivision, located in what was formerly known as the North Shop of the-Wright Plant, Lockland, Ohio, is primarily engaged in the assemblyand testing of jet turbine engines for the United States Government.There is no history of collective bargaining at the Lockland, Ohio,.2In determining an appropriate unit,the Board will not distinguish between employeessolely on the ground of difference in the mode of payment. SeeMatter of GunnisonHomes, Inc.,72 N. L. R. B. 940 ;Matter of Pocono Apparel Mfg.Co., 73 N. L. R. B. 84-1. GENERAL ELECTRIC COMPANY329plant, which alone is involved in this proceeding, as it has been inoperation only since December 1, 1948.All parts for the jet engines,with one minor exception, are fabricated by subcontractors and re-,ceived at this plant for inspection and assembly.The assembly and test departments, along with their complemen-tary receiving and shipping, inspection, and stock departments, arelocated on the main floor of the plant. The basement is occupied inone end by the toolroom department, maintenance, janitor, and servicedepartment, tube department, and tool crib and storage area, and inthe other by locker rooms, restrooms, cafeteria, and offices.The toolroom groupThe toolroom department, which is separated from the other de-partments by walls and wire fencing, contains lathes, drilling ma-chines, jig boards, drill presses, grinders, and other general toolroomequipment.Working in the toolroom under the supervision of thetoolroom foreman are 14 machinists, 4 tool and die makers, and 1welder.All toolroom employees must have a high school educationand must be able to read blueprints. In addition, the Employer re-quires Class A, B, and C tool and die makers to have had a combina-tion of apprenticeship and experience totalling from 8 to 12 years.They make, from blueprints, sketches, or instructions, complicateddies, tools, and fixtures, requiring accuracies under 1/1000.Theplant is constantly retooling, changing, and creating new tools.TheClass A, B, and C machinists must have had from 4 to 8 years ofapprenticeship and experience and must be able to operate all ma-chines in the toolroom and do hand bench work.The bench work consists of reworking engine parts received fromvendors, which parts are not in accordance with specifications andmust be modified before assembly; rework or fabrication is made nec-essary by changes in specifications required by United States Gov-ernment orders which are given with such short notice that it is notpossible to' have the changes made by the manufacturing subcon-tractors prior to shipment.Approximately 75 percent of the ma-chinists'working time, and a lesser amount approximately 40 to 50percent of the tool and die makers' time, is spent in this type ofhand bench rework. The parts to be reworked are segregated by theInspection Department and forwarded to the toolroom for modifi-cation and'then returned for assembly.Only in infrequent instancesdo the toolroom employees perform minor modifications on the assem-bly floor. It also appears that each day several machinists are loaned 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the tube department in order to establish operations in thatdepartment.'The Employer's plant superintendent admitted that these toolroomemployees are a homogeneous group of closely related and highlyskilled craftsmen; that no other employees in the plant perform thesame type of work; 4 and that it is not the policy of the Employer to,interchange toolroom employees with any other. The record disclosesthat the toolroom employees perform a highly specialized type of craftwork on a level with that of tool and die makers whom the Boardhas held may constitute a separate unit apart from maintenance ma-chinists.5Moreover, the mere fact that the toolroom employees usetheir skills directly on parts of the final product does not preventtheir qualifying as a craft group; the Act does not limit the rightof separate craft representation to maintenance craftsmen.The onlyprerequisite is that they shall not be so integrated and intermingledwith other production employees as to lose their identity as a craftgroup.6We find that the toolroom employees are a distinct craft groupwho may, if they desire, constitute a separate unit for collective bar-gaining purposes.7The maintenance machinists and mechanics groupThe maintenance, janitor, and service department, having a work-ing complement of 45 employees, is under the supervision of themaintenance foreman.Of these employees, 22 are skilled craftsmenand trade helpers consisting of maintenance machinists, mechanics-test, mechanics-auto and truck, welders, and plumbers and pipe fitters,The tube department,'which is located across the aisle from the toolroom,is under thesupervision of the toolroom foreman.The operation of this department is to fabricatefrom raw pipe,stainless steel parts consisting of oil and fuel tubes for the engines.Thetube department contains specialized machines, as distinguished from the standard pur-poses machines in the toolroom.The department is presently being set up and at thetime of the hearing had only one permanent employee. To get the department into opera-tion the toolroom machinists work on a loan basis interchangeably between the two de-partments.The Employer anticipates hiring six employees with from 3 to 4 years ofmechanical experience specifically to train each employee to operate one of the specializedmachines.As tube department employees are to be trained only to achieve that degree ofskill required to perform the particular work to which they will be assigned, they cannotbe said to be craftsmen.SeeMatter of Johns-Manville Products Corporation,80 N. L. it. B..602.4It appearsthat ClassA inspectors are required to have the same background as tooland die makers.However, such knowledge is required to enable them to perform their par-ticular work rather than to exercise craft skills.6Matter of Aluminum Company of America,83 N. L. it. B. 398.6Matter of Indiana Limestone Company,Inc.,83 N. L. it. B. 1124;Matter of AluminumCompany of America,83 N. L. R. B. 398;Matter of International Harvester Company,80N. L. R. B. 1451. .4 AlthoughBoard MemberGraydoes not deem it desirable to establish a separate unitwhere theemployees therein are engaged in production work for a large portion of theirtime he concurs in this finding in order to protect the interests of a highly skilled craftgroup. GENERAL ELECTRIC COMPANY331millwrights, electricians, and carpenters. The remaining 23 employeesare laborers, janitors, industrial truck operators, and gasoline truckdrivers. . These unskilled maintenance employees report to and re-ceive instructions from :group leaders -%ihile the craftsmen, other thanthe test mechanics, 1 electrician and a plumber who are permanentlyassigned to the test maintenance foreman, receive their instructionsfrom the maintenance foreman.Each craft has a separately desig-nated shop containing work benches, tools, and equipment necessaryto its particular trade.The maintenance machinists and mechanics-test, Class A and B,are required to have a combination of apprenticeship and experiencetotaling from 6 to 8 years.The maintenance machinists maintainand repair machine tools and mechanical installations associated withthe building, property, and equipment. In the performance of lna.in-tenance work, the machinists are required to go into all areas of theplant.The mechanics-test maintain and repair the equipment in thetest cells.Although these employees are assigned to the test depart-ment, part of their working time is spent in their designated portionof the maintenance area where they have their tools, machines, workbenches, presses, and related equipment.The maintenance foremanretains supervision of these employees as to the manner of performingthe work and all other supervisory authority including hiring, firing,and disciplining.However, the test foreman directs the sequence oftheir work.The mechanics-auto and truck are required to have 4years of typical auto mechanic experience.They perform all dutiesincidental to the upkeep, repair, and maintenance of auto equipment,passenger cars, trucks and industrial trucks.They also perform thelubrication of equipment throughout the plant.None of the craftsmen in the maintenance department have anyduties in the plant other than their own craft work.Although allare under the supervision of the same foreman, each craft retains itsown identity and has, as previously stated, separate areas where itperforms craft duties.Nor can it be said, as contended by the Em-ployer, that these maintenance craftsmen are integrated with theassembly lines as were craftsmen in ° theDodgecase."Rather, itappears that the present craftsmen, like most maintenance crafts-men, spend much of their time throughout the plant performing craftduties which are not of a highly repetitive nature.The Employer further urges that a craft unit for this group isinappropriate as it does not include all employees with similar craft8Matter of Dodge San Leandro Plant,80 N. L. R. B. 1031. Thiscase followed theprinciples previously set forthinMatterof FordMotorCompany(Maywood Plant), 78N. L. R. Ti. 887. 332DECISIONS OF NATIONALLABOR RELATIONS BOARDskills and qualification.9It is clear that the mere possession of craftskills is not determinative of craft status where such skills are notexercised by the employees concerned in the course of their employ-ment.In the present instance, it appears that although other em-ployees in the plant possess skills similar to those of certain of themaintenance machinists and mechanics, they do not exercise suchskills in the performance of their present jobs.Maintenance ma-chinists are not required to perform the type of highly skilled handbench work which consumes a large portion of the working time ofboth machinists and tool and die makers in the toolroom.Further,maintenance machinists are in general neither able nor required tooperate the variety of machines which toolroom machinists must op-erate in conjunction with the hand bench work.As was stated inAluminum Company of Americacase, previously cited,10 "The workprograms and employment interests of die machinists and main-tenance machinists are clearly separate and distinct."We conclude,therefore, in the instant case, that toolroom machinists performskills, sufficiently different from those of maintenance machinists towarrant separate units.Accordingly, we find that all maintenance ma-chinists, mechanics-test, mechanics-auto and truck, and their helpersmay constitute an appropriate unit if they so desire.The truck driver and chauffeurs groupThe Teamsters has requested a unit of truck drivers and chauffeurs.The only truck driver in the plant is under the supervision of themaintenance, janitor, and service department foreman.He is anhourly paid employee whose duties including hauling combustiblesand waste from the plant to the incinerator or dump, making trips tothe airport to pick up air freight, and to the post office for parcels.He does his own loading and unloading but does no mechanical workon his truck.The two chauffeurs drive company-owned station wagons and alimousine.They are salaried employees who are under the directsupervision of the general foreman.Their duties include hauling andcarrying back and forth from town and other locations, Wright Field,United States Air Force, and company officials, and taking sick orinjured employees home or to the hospital.They also pick up-first-class mail from the post office and act as couriers in delivering highlyconfidential data at which time they are accompanied by an armedguard.6 See footnotes 3 and 4,supra.The employees mentioned in those two footnotes, andthe toolroom machinists previously discussed, appear to be the only employeesin the plantwho would fall within this category.10See footnote5, supra. GENERAL ELECTRIC COMPANY333The Employer urges that these chauffeurs may not properly be apart of any unit, because in the performance of their work they arein a position to overhear highly confidential conversations and aretherefore confidential employees.However, as these employees clearlydo not assist or act in a confidential capacity to persons exercisingmanagerial functions in the field of labor relations, we find no meritin the Employer's contention 11The Board has held that the duties and interests of chauffeurs andtruck drivers are similar,12 and warrant the inclusion of both categorieswithin the same bargaining unit.13 In addition thereto, the interestsof chauffeurs and truck drivers differ substantially from those of otheremployees.14We find, therefore, that chauffeurs and truck driverstogether constitute a well-established traditional. group of employeeswho may, if they desire, constitute a separate unit for purposes ofcollective bargaining.We shall make no final determination with respect to the appro-priate unit or units for employees at the Lockland, Ohio, plant of theEmployer until after separate elections shall have been held amongemployees in the following voting groups :1.All tool and die makers and machinists working in and out of thetoolroom, including their helpers and apprentices,15 and the welder,1Bbut excluding all supervisors and all other employees.2.All maintenance machinists and mechanics, including mechanics-test,mechanics-auto and truck, and their helpers 11 and apprentices,but excluding all supervisors and all other employees.'811Matter of Smith Paper, Inc.,76 N. L. R. B. 1222 ;Matter of Tide Water AssociatedOil Co.,66 N. L. It. B. 380.12Matter of Luscombe Airplane Corp.,69 N. L. It. B., 479.13Matter of Roane-Anderson- Company, 77 N.L. R. B. 953;Matter of The Imperial To-bacco Company, 74N. L. It. B. 1038.14Matter of Liggett & MyersTobaccoCompany,74 N. L. It. B. 513."Although it appears that there are no machinists' helpers, or apprentices at presentemployed in the toolroom, no objection was made at the hearing to their inclusion in theunit sought by Lodge 729 and Lodge 162 jointly. Accordingly, such classifications are in-eluded therein.SeeMatter of Herman Nelson Corporation,85 N. L. It. B. 206."The welder works approximately 90 percent of his time in the toolroom with the ma-chinists and tool and die makers, performing all necessary welding, including are weldingand some brazing.To qualify for this position an employee must have, in addition tofrom 6 to 8 hours of experience, samples of his work tested under the observation of an AirForce representative from Wright Field. In view of the fact that his interests are alliedwith those of the toolroom employees, the welder is included in the voting group of suchemployees.SeeMatter of St. Regis Paper Company (Kraft Pulp Djvision),80 N. L. R. B.570.17The helpers in the maintenance department are generally assigned to a particularcraftsman.Although in emergencies a helper may be shifted temporarily to another craftor be given an assignment alone, we believe that the helpers, who are assigned to the crafts-men included in the voting group of maintenance machinists and mechanics, have sufficienthomogeneity and community of interest to warrant their inclusion in such voting group.SeeMatter of Mergenthaler Linotype Co.,80 N. L. R. B. 132. Cf.Matter of Shell ChemicalCorp.,81 N. L. It. B. 965.11The record fails to disclose the amount of working time which the welder spends induties connected with the work of these craftsmen.As no objection was raised to his 334DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.All chauffeurs, truck drivers and helpers, excluding supervisorsand all other employees.4.All remaining production and maintenance employees, excludingoffice and clerical. employees, professional employees, guards, and allsupervisors as defined in the Act.5.The determination of representatives :The Employer contends that an election at the present time wouldbe premature because of the scheduled expansion of the plant opera-tions, and the fact that all employees are temporary for a period of1 year.The Employer admits, however, that the plant has presentlyreached an over-all 50 percent of the anticipated- complement of em-ployees and that the present complement is representative as to jobclassifications.It appears from the record that the plant, althoughnew, is currently in production; that no additional floor space will berequired; and that the contemplated increase in the number of em-ployees, for the most part, will be merely expansion of classificationsalready in existence.Moreover, the employees in the present comple-ment of the plant have a reasonable expectation of becoming perma-nent employees, and appear to be representative and to constitute asubstantial portion of the contemplated working force.Under thesecircumstances, we see no reason for departing from our usual policy ofdirecting an immediate election.1sDIRECTION OF ELECTIONS2eAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, elections bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, and subject toSections 203.61 and 203. 62 of National Labor Relations Board Rulesand Regulations among the employees in the voting groups listed inparagraph numbered 4, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction of Elections,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-. tions and also excluding employees on strike who are not entitled toreinstatement, to determine :inclusion in this voting group, we shall include him if for 50 percent or more of his work-ing time lie is closely associated with these employees.10Matter of American Enka Corporation (Lowland),SO N. L. R. B. 351.20Anyparticipant in the elections directed herein may,upon its prompt request to, andapproval thereof by, the Regional Director,have its name removed from the ballot. GENERAL ELECTRICCOMPANY331)(a)Whether the employees in voting group 1 desire to be repre-sented, for purposes of collective bargaining, by Lodge 729 and Lodge162,Affiliatedwith District 34, International Association of Ma-chinists, or by International Union, United Automobiles, Aircraft andAgricultural Implement Workers of America, CIO, or by neither;(b)Whether the employees in voting group 2 desire to be repre-sented, for purposes of collective bargaining, by Lodge 162 affiliatedwith District 34, International Association of Machinists, or by Inter-national Union, United Automobile, Aircraft and Agricultural Im-plement Workers of America, CIO, or by ueithei ;(c)Whether the employees in voting group 3 desire to be repre-sented, for purposes of collective bargaining, by International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica,Local 100, AFL, or by International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, CIO, orby neither ;(d)Whether or not the employees in voting group 4 desire to berepresented, for purposes of collective bargaining, by InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, CIO.